Per Curiam.—
The forms in the books of practice, of affidavits to hold to bail, are unquestionably in accordance with the views of the defendant’s counsel. For besides the statement that the goods were sold and delivered by the plaintiff to the defendant, they contain the averment that the sale and delivery were at the defendants request. But this averment is unnecessary. To say *182that the goods were sold and delivered by the plaintiff to the defendant is plain and positive language, implying a dealing together by the parties named—an agreement between them on a subject explicitly specified without the slightest ground for any conflicting inference. Even in the King’s Bench where the decisions» especially during the time of Lord Tenterden, were very strict on this subject, in no instance within our knowledge was more exacted than the affidavit in this case contains. On the contrary, the decision in Bell v. Thrupp, 18 E. C. L. R. 99; (1 Chitty's Rep. 331,) 2 B. & A. 596, assumes ike sufficiency of a similar affidavit, for it was there held that an affidavit stating that the defendant was indebted to the plaintiff “ for goods sold and delivered by this deponent for the defendant,” was not sufficient. Abbott, C. J. assigns the objections to it in these words: “The affidavit to hold to bail in this case, imported that the goods had been sold and delivered for the defendant, and not to him. We are not to proceed upon any intendment in cases of this nature, because the court must judge of the real import of the words. The court has often said they will not reason in a case where the words ought to be precise and positive. The affidavit to hold to bail has the effect of depriving the party of his liberty, and therefore it should be couched in words precise and positive, and ought not to be left to matter of inference or argument.”
So in Dumford v. Messiter, 5 Mau. & Sel. 446, where the language was “for goods sold and delivered by the plaintiff to and for the use of the defendant,” the affidavit was considered defective, the court saying “ the goods may, consistently with this affidavit, have been sold and delivered to a third person for the defendant's use, without his being acquainted with the transaction; and if so, he cannot be charged with them. An affidavit which is to operate in restraint of the liberty of a party ought to use unequivocal language.” The equivocal language “ to and for the use of the defendant,” like “/or the defendant,” in Bell v. Thrupp, constituted the objection which ruled the decision in this second case. We fully subscribe to this doctrine, but as we have before said, there is no pretence for a similar objection in the case before us. It is free from all ambiguity.
Pettit, President, was absent from indisposition.
Rule discharged.